STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS

State of West Virginia,
Plaintiff Below, Respondent                                                          FILED
                                                                                September 6, 2016
vs) No. 15-0790 (Webster County 15-F-11)                                             RORY L. PERRY II, CLERK
                                                                                   SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
April Dawn Hamrick,
Defendant Below, Petitioner


                              MEMORANDUM DECISION
        Petitioner April Dawn Hamrick, by counsel Daniel Grindo, appeals the Circuit Court of
Webster County’s July 13, 2015, order sentencing her to an aggregate term of five years to
twenty-five years of incarceration for her conviction of one count of conspiracy to operate or
attempting to operate a clandestine drug laboratory and one count of operating or attempting to
operate a clandestine drug laboratory. The State, by counsel Nic Dalton, filed a response. On
appeal, petitioner argues that there was insufficient evidence to sustain her conviction and the
circuit court erred in imposing her sentence.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       In January of 2015, petitioner was indicted on one count of conspiracy to operate or
attempt to operate a clandestine drug laboratory, one count of operating or attempting to operate
a clandestine drug laboratory, and one count of possession of substances to be used as a
precursor to the manufacture of methamphetamine. Petitioner and her co-defendants were
accused of manufacturing methamphetamine at one of the co-defendant’s homes.

        In April of 2015, petitioner’s trial commenced. At trial, several witnesses testified that
they observed the manufacture of methamphetamines and petitioner and her co-defendants in
possession of methamphetamine-making ingredients. A number of police officers testified that
they observed petitioner and her co-defendants engaged in the production of methamphetamines
and, during the raid on the home, petitioner was observed in possession of a common component
used in the manufacture of methamphetamine. Police also recovered actual methamphetamine in
the home. Ultimately, petitioner was convicted of one count of conspiracy to operate or attempt
to operate a clandestine drug laboratory and one count of operating or attempting to operate a
clandestine drug laboratory. She was sentenced to a period of not less than one year nor more
than five years of incarceration for conspiracy to operate or attempt to operate a clandestine drug

                                                    1


laboratory and, because she had a prior qualifying drug felony, to not less than four years nor
more than twenty years for operating or attempting to operate a clandestine drug laboratory. The
circuit court ordered that the sentences run consecutively to each other. Petitioner was sentenced
by order dated July 13, 2015. It is from this order that petitioner now appeals.

       When discussing the sufficiency of the evidence, we have held that

               [a] criminal defendant challenging the sufficiency of the evidence to
       support a conviction takes on a heavy burden. An appellate court must review all
       the evidence, whether direct or circumstantial, in the light most favorable to the
       prosecution and must credit all inferences and credibility assessments that the jury
       might have drawn in favor of the prosecution. The evidence need not be
       inconsistent with every conclusion save that of guilt so long as the jury can find
       guilt beyond a reasonable doubt. Credibility determinations are for a jury and not
       an appellate court. Finally, a jury verdict should be set aside only when the record
       contains no evidence, regardless of how it is weighed, from which the jury could
       find guilt beyond a reasonable doubt.

Syl. Pt. 3, State v. Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995). It is clear from the record
that the evidence before the jury was more than sufficient for it to find petitioner guilty of the
two crimes in question.

        To sustain her conviction for operating or attempting to operate a clandestine drug
laboratory under West Virginia Code § 60A-4-411, the State was required to prove petitioner
“assemble[d] any chemicals or equipment or combination thereof for the purpose of
manufacturing methamphetamine, methylenedioxymethamphetamine or lysergic acid
diethylamide.” At trial, a team of arresting police officers testified that they observed petitioner
and her co-defendants manufacturing methamphetamine on the front porch of a co-defendant’s
home. One of the officers testified that, during the police raid on the home, he witnessed
petitioner and her co-defendants huddled together on the front porch and one of the co­
defendants was shaking a bottle containing the ingredients for manufacturing methamphetamine.
Another officer testified that he witnessed petitioner holding a bag of coffee filters, which are
commonly used for the purpose of manufacturing methamphetamine. The officers also testified
that they recovered actual methamphetamine in the home and a list of other items commonly
used in the manufacture of methamphetamine. As such, it is clear that the evidence was
sufficient to support petitioner’s conviction of the crime under West Virginia Code § 60A-4-411.

        To sustain her conviction for conspiracy to operate or attempt to operate a clandestine
drug laboratory under West Virginia Code § 61-10-31, the State was required to prove that: “two
or more persons conspire[d] to commit any offense against the state” and that “one or more of
such persons d[id] any act to effect the object of the conspiracy.” At trial, one of the arresting
police officers testified that he heard petitioner and her co-defendants discussing the processes
for manufacturing methamphetamine. Additionally, as noted above, there was evidence that
petitioner and her co-defendants huddled in a circle while at least one of the co-defendants was
shaking a bottle. Additionally, the arresting police officer testified that, after raiding the home,
they recovered actual methamphetamine and components used in the manufacture of

                                                     2


methamphetamine. As such, as outlined above, there was sufficient evidence for the jury to find
petitioner guilty under West Virginia Code § 61-10-31. As such, we find no error in this regard.

        Regarding petitioner’s claim that the circuit court erred in imposing her sentence, we
have previously held that “‘[s]entences imposed by the trial court, if within statutory limits and if
not based on some [im]permissible factor, are not subject to appellate review.’ Syllabus Point 4,
State v. Goodnight, 169 W.Va. 366, 287 S.E.2d 504 (1982).” Syl. Pt. 3, State v. Georgius, 225
W.Va. 716, 696 S.E.2d 18 (2010). We note that petitioner’s sentences for her crimes are within
the applicable statutory limitations.

        West Virginia Code § 61-10-31 provides that any person convicted of conspiracy to
operate or attempt to operate a clandestine drug laboratory “shall be punished by imprisonment
in the penitentiary for not less than one nor more than five years or by a fine of not more than ten
thousand dollars, or, in the discretion of the court, by both such imprisonment and fine.” The
record shows that petitioner was sentenced to a period of not less than one year nor more than
five years for this crime. Additionally, West Virginia Code § 60A-4-411 provides that any
person convicted of operating or attempting to operate a clandestine drug laboratory “shall be
confined in a state correctional facility for not less than two years nor more than ten years or
fined not less than five thousand dollars nor more than twenty-five thousand dollars, or both.”
However, the record shows that petitioner had a prior drug felony conviction and was sentenced
to four to twenty years pursuant to West Virginia Code § 60A-4-408 which provides that any
person convicted of “a second or subsequent offense under this chapter may be imprisoned for a
term up to twice the term otherwise authorized, fined an amount up to twice that otherwise
authorized, or both.” As such, it is clear that petitioner was sentenced within the applicable
statutory guidelines and her sentences are not reviewable on appeal.

         Petitioner does not allege that the circuit court based its sentence on any impermissible
factor. Instead, petitioner argues that her sentence is excessive based upon her contention that she
was not aware that a clandestine drug laboratory was in operation. The Court, however, notes
that none of these issues constitute an allegation that the circuit court based petitioner’s sentence
on an impermissible factor. As such, we reiterate that petitioner’s sentence is, therefore, not
reviewable on appeal.

       For the foregoing reasons, the circuit court’s July 13, 2015, sentencing order is hereby
affirmed.
                                                                                     Affirmed.

ISSUED: September 6, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II


                                                     3


4